Citation Nr: 0926424	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative arthritis.

2.  Entitlement to an initial compensable rating left knee 
degenerative arthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinea manus, right hand, with tinea pedis and tinea 
cruris.

4.  Entitlement to an initial rating in excess of 10 percent 
for a history of an anal fissure with residual rectum leakage 
and hemorrhoids. 

5.  Entitlement to an initial compensable rating for 
residuals of a gallbladder removal.

6.  Entitlement to an initial rating in excess of 30 percent 
for gastroesophageal reflux disease (GERD) with irritable 
bowel syndrome (IBS).  

7.  Entitlement to an initial compensable rating for 
obstructive sleep apnea and restless leg syndrome.  

8.  Entitlement to service connection for an eye disability, 
including estropia, amblyopia and strabismus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  Although the RO subsequently increased 
the assigned disability rating for GERD with IBS to 30 
percent disabling, the Veteran has made clear his desire to 
proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The Veteran's case was previously before the Board in 
February 2008 at which time the case was remanded.  The case 
is once again before the Board for appellate review.  

The issue of entitlement to service connection for an eye 
disability, including estropia, amblyopia and strabismus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Clarification of issues on appeal

The Veteran's knee disability has heretofore been limited to 
one issue, namely entitlement to an increased disability 
rating for service-connected bilateral knee degenerative 
arthritis.  For reasons explained in the Analysis section 
below, the Board has determined that bifurcating this matter 
into two issues is appropriate.  

Issues not on appeal

In February 2008, the Board denied the Veteran's claims of 
entitlement to service connection for left ear hearing loss, 
a left ankle disability and a right ankle disability.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2008). 



FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
currently manifested by X-ray evidence of arthritis, a 
noncompensable loss of flexion and no loss of extension. 

2.  The Veteran's service-connected left knee disability is 
currently manifested by X-ray evidence of arthritis, a 
noncompensable loss of flexion and no loss of extension.  

3.  The Veteran's skin disorder is currently manifested by 
mild scaling in between the toes bilaterally with no nail 
fungus, weeping crusting, erythema or other lesions; less 
than one percent of the body is affected, all nonexposed.

4.  The Veteran's service-connected history of an anal 
fissure with residual rectum leakage and hemorrhoids is not 
currently manifested by persistent bleeding with secondary 
anemia or fissures; the disability is not currently 
manifested by occasional involuntary bowel movements 
necessitating the wearing of a pad.  

5.  The Veteran does not have any current symptoms which are 
related to the removal of his gallbladder in service.  

6.  The Veteran's GERD with IBS is not currently manifested 
by symptoms of vomiting, material weight loss, and 
hematamesis or melena with moderate anemia; or any other 
symptom combination productive of severe impairment of 
health.  

7.  The Veteran's sleep apnea is not currently manifested by 
persistent daytime hypersomnolence.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for right knee 
degenerative arthritis are not met at any time during the 
appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25(b), 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008).

2.  Assignment of a separate 10 percent disability rating, 
but no more, for left knee degenerative arthritis is 
warranted for the entire appellate period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25(b), 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2008).

3.  The criteria for a rating in excess of 10 percent for 
tinea manus, right hand, with tinea pedis and tinea cruris 
are not met at any time during the appellate period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7813-7806 
(2008).

4.  The criteria for a rating in excess of 10 percent for a 
history of an anal fissure with residual rectum leakage and 
hemorrhoids are not met at any time during the appellate 
period. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Codes 7336-7332 
(2008).

5.  The criteria for an initial compensable rating for 
residuals of a gallbladder removal are not met at any time 
during the appellate period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic 
Code 7318 (2008).

6.  The criteria for an initial rating in excess of 30 
percent for GERD with IBS have not been met at any time 
during the appellate period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.112, 4.113, 4.114, 
Diagnostic Codes 7346-7319 (2008).

7.  The criteria for an initial compensable rating for 
obstructive sleep apnea with restless leg syndrome are not 
met at any time during the appellate period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.97, Diagnostic Code 6847 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim.  These are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decision from which the instant appeal 
arose, the RO issued a notice letter in August 2004 which 
advised the Veteran of the evidence and information needed to 
substantiate his claims on appeal.  The letter further 
advised the Veteran of which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  The Veteran was also asked to provide 
any evidence in his possession that he believes might support 
his claims.

Additional correspondence dated in May 2008 and June 2008 as 
to both the disability rating and effective date elements of 
his claims was also provided to the Veteran.  Those letters 
advised the Veteran as to the basis for assigning both 
disability ratings and effective dates, and explained the 
type of evidence necessary to substantiate claims for a 
higher evaluation and/or an earlier effective date.  Thus, 
the Board finds that the content of the notice provided in 
the August 2004, May 2008, and June 2008 letters satisfies 
each of the elements specified by the U.S. Court of Appeals 
for Veterans Claims (Court) in Pelegrini and Dingess.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here with 
regard to the increased rating claims on appeal, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, as they have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claims for 
service connection.  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the Veteran's 
service treatment records (STRs) and other medical records 
identified by the Veteran.  The Veteran was afforded several 
VA examinations regarding the issues on appeal.  The reports 
of these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  
See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).


A.  Right and Left Knee Degenerative Arthritis

The Veteran was afforded a VA examination in September 2004.  
The Veteran reported bilateral knee pain with no specific 
injury to his knees.  He said he had pain with walking and 
weather changes.  He said his knees gave out on him.  He also 
indicated that his right knee swelled on occasion.  Physical 
examination revealed that the Veteran ambulated in a normal 
manner with a brisk gait without the use of assistive 
devices.  He was described as "very agile."  Examination of 
the left knee was reported to be normal with no evidence of 
crepitus or grinding during range of motion testing.  There 
was also no evidence of effusion, swelling or ligament 
laxity.  The examiner said the left knee examination was 
normal.  Examination of the right knee revealed mild crepitus 
on flexion and extension.  There was no swelling, effusion, 
or laxity of ligaments.  Range of motion testing was reported 
to be normal with complete extension of the knees and 140 
degrees of flexion bilaterally.  X-rays revealed mild 
degenerative changes of the lateral compartments of the 
bilateral knees.  

The Veteran was afforded a VA examination in September 2008.  
The Veteran reported constant pain in his knees worse on the 
right.  He reported no flare-ups of the left knee but said he 
had right knee flare-ups once or twice a week until one or 
two months ago when the flare-ups stopped because he stopped 
doing certain activities.  He indicated that he was no longer 
using Motrin for his knees due to his GERD symptoms.  He 
indicated that he was an instructor which necessitated 
standing on his feet all day and bothered his knees.  He 
reported that his right knee pops and gives way one or twice 
a day which results in pain and swelling but no falls and he 
denied locking of the knee.  With respect to the left knee, 
the Veteran reported it does not give way, lock, swell or 
pop.  No subluxation or dislocation of the knees or ankylosis 
was present.  Physical examination revealed that the Veteran 
ambulated with a stiff gait which loosened up as he walked 
more.  The gait was reported to be slightly antalgic favoring 
the right with the use of no assistive devices.  Range of 
motion testing revealed bilateral flexion of 130 degrees and 
extension of 0 degrees neither of which caused pain.  
Repetitive motion did not change the Veteran's symptoms.  
Strength, reflexes and sensation were normal.  Both joints 
were stable and there was no instability.  There was crepitus 
bilaterally.  There was no effusion, tenderness or deformity.  
The patellae tracked laterally with no subluxation, 
dislocation or patellar apprehension sign.  There was no 
evidence of functional loss due to reduced or excessive 
excursion, decreased strength, speed or endurance or the 
absence of necessary structure, deformity, adhesion or 
defective innervation.  The examiner indicated that except 
for what was noted in the history and examination there was 
no change in active or passive range of motion during repeat 
motion testing and no additional losses of ranges of motion 
due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-up.  The examiner diagnosed the 
Veteran with bilateral knee osteoarthritis.  

Disabilities of the musculoskeletal system can result in 
anatomical damage, functional loss, with evidence of disuse, 
and/or abnormal excursion of movements.  Evaluations of 
disabilities of the knee are made utilizing Diagnostic Codes 
5256 through 5263, inclusive.  In determining disability 
evaluations of the knees, consideration is given to 
impairment of function manifested by findings of ankylosis, 
limitation of motion, nonunion, the severity and frequency of 
dislocation or lateral instability and/or painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008). 
The Veteran's bilateral knee disability has heretofore been 
rated under Diagnostic Code (DC) 5003.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45(f) (2008).

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; 
10 percent is warranted when flexion is limited to 45 
degrees; 20 percent is warranted when flexion is limited to 
30 degrees; and 30 percent is warranted when flexion of the 
leg is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5261, a noncompensable rating is assigned 
when extension of the knee is limited to 5 degrees; 10 
percent is assigned when extension is limited to 10 degrees; 
20 percent is assigned when extension is limited to 15 
degrees; and 30 percent is assigned when extension is limited 
to 20 degrees.  Id.  

Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2008).

The Board has considered whether any other Diagnostic Codes 
pertaining to disabilities of the knees are appropriate.  
Although the Board has considered the Veteran's lay reports 
of his right knee giving way, the September 2004 and 
September 2008 VA examination reports demonstrate no 
objective evidence of record to demonstrate any ligamentous 
laxity, recurrent subluxation or instability of the knees to 
allow for consideration of Diagnostic Code 5257 (recurrent 
subluxation or lateral instability).  Moreover, Diagnostic 
Codes 5256 (ankylosis of the knee), 5258 (dislocated 
semilunar cartilage), 5259 (removal of semilunar cartilage, 
symptomatic), 5262 (impairment of tibia and fibula), and 5263 
(genu recurvatum) are not for application because medical 
evidence does not show that Veteran has had those conditions.  
Accordingly, the Veteran's right and left knee disabilities 
will be rated under Diagnostic Code 5003 with further 
consideration of Diagnostic Codes 5260 and 5261.

In this case, the medical evidence revealed mild degenerative 
changes of the lateral compartments of the bilateral knees.  
The Veteran was granted a single 10 percent rating under 
Diagnostic Code 5003 based on X-ray evidence of arthritis.  
This assignment was in error, as the Veteran evidences 
separate and distinct right and left knee disabilities which 
should have been separately compensated.  See Esteban, supra.  
Accordingly, separate 10 percent ratings for the right and 
left knee disabilities are warranted for X-ray evidence of 
arthritis under Diagnostic Code 5003.  See also 38 C.F.R. 
§ 4.25(b) (2008) (disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately as are all other 
disabling conditions).  The Board will now determine whether 
disability ratings in excess of 10 percent are warranted for 
the right or left knee.  

As detailed above, arthritis is rated based on limitation of 
motion.  Normal range of motion for the knee is defined as 
follows: flexion to 140 degrees and extension to 0 degrees.  
See 38 C.F.R. § 4.71, Plate II (2008).  

When examined by VA in September 2004, the Veteran had full 
range of motion of his knees.  Specifically, he was reported 
to have complete extension and flexion to 140 degrees.  When 
examined by VA in September 2008, the Veteran had extension 
of 0 degrees and flexion to 130 degrees, neither of which 
caused pain.  The examiner indicated that repetitive motion 
did not change the Veteran's symptoms.  The Board has 
considered the Veteran's complaints of bilateral knee pain.  
See the August 2005 notice of disagreement.  However, the 
September 2008 examiner specifically indicated that there was 
no change in active or passive range of motion during repeat 
motion testing and no additional losses of ranges of motion 
due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-up.  Consequently, the Veteran's 
right and left knee disabilities do not warrant increased 
ratings for either limitation of extension or limitation of 
flexion, even taking into account additional functional loss 
caused by pain or other symptoms.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Accordingly, based on noncompensable limitation of motion and 
X-ray evidence of arthritis, assignment of disability ratings 
in excess of 10 percent is not warranted for either knee 
under Diagnostic Code 5003 at any time during the appellate 
period.  Staged ratings are therefore not appropriate.  See 
Fenderson, supra.  


B.  Tinea Manus, Right Hand, Tinea Pedis and Tinea Cruris

The Veteran was afforded a VA examination in September 2004.  
He was noted to have dermatitis on his right hand which 
bothered his nails.  The examiner said the Veteran had a 
fungal-type infection which affected the nails of his right 
hand.  The examiner indicated that the nails were thickened.  
He was also reported to have dermatitis on his feet and groin 
area.  He was treated with steroids and antifungals.  The 
examiner said the Veteran was using Lamisil for his nail 
fungus.  

An unlabeled private medical record dated in February 2005 
reveals that the Veteran reported infections on his right 
fingernails and great toe nails.  He was assessed with 
onychomycosis and mild tinea pedis and tinea palmaris of the 
right palm.  He was prescribed oral Lamisil once daily for 45 
days and Ertaczo cream to be applied twice daily.  In April 
2005 the Veteran was seen for a follow-up and reported that 
the fungal infection was much improved but that he had a new 
eruption on his chest and arms for two weeks.  

The Veteran was afforded a VA examination in September 2008.  
He indicated that his right foot had scaly skin which peeled, 
wept and crusted once or twice a week.  It itched, burned and 
was painful.  He said he used over-the-counter powder two or 
three times per week.  He had no other treatment in the last 
year.  He indicated that he had used Lamisil and steroid 
creams for a few months in the past.  The right hand 
experienced skin peeling if he rubbed it a lot.  He denied 
itching, burning or pain and had no treatment for the past 
few years.  He said he did not have a groin rash anymore.  
Physical examination of the skin revealed normal skin on the 
hands.  Examination of the feet was normal with the exception 
of some mild scaling between the toes bilaterally.  There was 
no nail fungus, no weeping, crusting, erythema or other 
lesions.  The percent of total surface area affected was less 
than one percent and the total expose surface area was zero 
percent.  There was no other evidence of exfoliation, 
exudations, itching, lesions, disfigurement, crusting or 
systemic or nervous manifestations.  The examiner diagnosed 
the Veteran with minimally symptomatic mild bilateral tinea 
pedis.  

The Veteran's tinea manus of the right hand with tinea pedis 
and tinea cruris has been rated as 10 percent disabling under 
Diagnostic Codes 7813-7806.  38 C.F.R. § 4.118.  See 38 
C.F.R. § 4.27 (2008) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen). 

Diagnostic Code 7813 pertains to dermatophytosis and provides 
for the disability to be rated under the criteria for 
dermatitis (DC 7806); or as disfigurement of the head, face, 
or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7806 pertains to dermatitis or eczema.  A 10 
percent rating requires that at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas be affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs be required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas be 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs be required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  A 60 percent rating requires more 
than 40 percent of the entire body, or more than 40 percent 
of exposed areas be affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).  Diagnostic Code 
7806 also provides for the disability to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.  38 
C.F.R. § 4.118.  In this case, because the Veteran's skin 
disorder is not manifested by disfigurement of the head, 
face, or neck or scars, the disability is more appropriately 
rated under the criteria found at Diagnostic Code 7806.  

The Board notes that effective October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising that portion 
of the Schedule that addresses the Skin.  Specifically, these 
amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.  However, these amendments apply to applications for 
benefits received by VA on or after October 23, 2008.  As the 
Veteran's claim was already pending as of that date, these 
new regulations do not apply.  The Board recognizes that 
these regulations appear to provide for consideration of the 
new regulations upon request by the Veteran.  However, in 
this case, no such request has been made.  Furthermore, the 
Board notes that, even in the event such requests are made, 
the regulations specifically prohibit application of these 
regulations prior to October 23, 2008, and as noted, the 
Veteran's predominant disability is not manifested by 
disfigurement of the head, face or neck or scars and as such 
will not be rated under the criteria pertaining to Diagnostic 
Codes 7800-7805.  

The Veteran's skin disorder warrants no more than the 
currently assigned 10 percent rating because the evidence 
does not establish that the disorder affected 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas affected, or required the use of systemic therapy such 
as corticosteroids or other immunosuppressive drugs at any 
time during the past 12- month period.  The September 2004 VA 
examiner objectively noted that skin problems affected the 
nails of the Veteran's right hand, and the Veteran reported 
additional problems with his feet and groin area, which does 
not constitute 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas affected.  Moreover, the 
September 2008 VA examiner indicated the percent of total 
surface area affected by the Veteran's skin disorder was less 
than one percent and the total expose surface area was zero 
percent.  Additionally, though the Veteran reported use of 
steroids to the September 2004 VA examiner, there is no 
indication of a prescription from his private physicians for 
any medications other than antifungal creams as detailed 
above.  Indeed, the Veteran confirmed that he only used 
antifungal creams to treat his skin problems in the August 
2005 notice of disagreement.  Such does not allow for 
assignment of 30 or 60 percent ratings under Diagnostic Code 
7806.  
In conclusion, the Board finds that the Veteran's tinea manus 
of the right hand, tinea pedis and tinea cruris has not 
manifested symptomatology that more nearly approximates the 
criteria required for a rating in excess of 10 percent at any 
time during the appellate period.  Staged ratings are 
therefore not appropriate.  See Fenderson, supra.  


C.  Anal Fissure with Residual Rectum Leakage and Hemorrhoids

The Veteran was afforded a VA examination in September 2004.  
He was noted to have had a rectal fissure which was 
surgically repaired.  He was reported to have internal and 
external hemorrhoids with leakage from the rectum and 
occasional bleeding if he was constipated.  Rectal 
examination revealed no palpable nodules on the prostate 
gland.  Hemoccult was negative despite irritation around the 
rectal area and the Veteran evidence both internal and 
external hemorrhoids.  The examiner assessed the Veteran with 
internal and external hemorrhoids with some leakage as a 
residual of his rectal fissure surgery.  

The Veteran was afforded a VA examination in September 2008.  
He reported small amounts of leakage daily which occasionally 
itched or irritated his anal area.  He denied bright red 
blood per rectum.  He said the leakage was about the size of 
a quarter and happened every day.  Once of twice a month he 
had to change his underwear prior to the end of the day.  He 
indicated that he did not wear pads and denied anemia.  The 
examiner diagnosed the Veteran with anal fissure, status post 
repair with residuals as described during the examination.

The Veteran's history of an anal fissure with residual rectum 
leakage and hemorrhoids has been rated as 10 percent 
disabling under Diagnostic Codes 7336-7332.  38 C.F.R. 
§ 4.114.  See 38 C.F.R. § 4.27 (2008). 

Under Diagnostic Code 7336, a 10 percent disability rating is 
warranted when there is evidence of hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  For the maximum 20 
percent disability rating to be assigned, the evidence must 
show persistent bleeding and secondary anemia, or fissures.  
38 C.F.R. § 4.114.

Under Diagnostic Code 7332, a 10 percent disability rating is 
warranted when there is constant slight, or occasional 
moderate leakage.  Impairment of sphincter control 
characterized by occasional involuntary bowel movements, 
necessitating wearing a pad, warrants a 30 percent disability 
rating.  A 60 percent rating is warranted for extensive 
leakage and fairly frequent involuntary bowel movements, 
while a 100 percent rating is warranted for complete loss of 
sphincter control.  38 C.F.R. § 4.114.

In this case, the evidence does not establish that the 
Veteran warrants a disability greater than 10 percent under 
Diagnostic Code 7336.  The evidence as reported above does 
not establish that the Veteran had hemorrhoids which bled 
persistently resulting in anemia nor did he have any evidence 
of fissures.  When examined by VA in September 2004 the 
Veteran was reported to have internal and external 
hemorrhoids with leakage from the rectum and only occasional 
bleeding if he was constipated.  However, hemoccult testing 
was negative and rectal examination was negative for the 
presence of fissures.  The examiner specifically noted that 
the Veteran's prior surgery had "taken care of" his 
fissure.  When examined by VA in September 2008, the Veteran 
denied bright red blood per rectum and anemia.  Consequently, 
an increased rating is not warranted under Diagnostic Code 
7336.  

Additionally, the evidence does not establish that the 
Veteran warrants a disability greater than 10 percent under 
Diagnostic Code 7332.  The Veteran's history of an anal 
fissure with hemorrhoids was not characterized by occasional 
involuntary bowel movements necessitating wearing a pad.  
When examined by VA in September 2004, the Veteran was 
reported to have some leakage from his rectum as a residual 
of his rectal fissure surgery.  However, he did not indicate 
that he wore a pad for the leakage.  Additionally, when 
examined by VA in September 2008, he reported small amounts 
of leakage daily which occasionally itched or irritated his 
anal area, but he specifically denied wearing pads for his 
rectal leakage.  Consequently, a 30 percent rating is not 
warranted under Diagnostic Code 7332.  

It also follows that 60 and 100 percent ratings are not 
warranted under Diagnostic Code 7332, as there is no evidence 
of extensive leakage and fairly frequent involuntary bowel 
movements or complete loss of sphincter control.

There is no evidence of stricture of the rectum and anus to 
allow for a disability rating under Diagnostic Code 7333 nor 
is there evidence of prolapse of the rectum to allow for a 
disability rating under Diagnostic Code 7334.  The Board 
notes that Diagnostic Code 7335 pertains to fistula in ano 
and provides for a rating under Diagnostic Code 7332 which 
was considered above.

In sum, the Veteran's history of an anal fissure with 
residual rectum leakage and hemorrhoids does not warrant a 
rating in excess of 10 percent at any time during the 
appellant period under the relevant Diagnostic Codes 
pertaining to this disability.  Staged ratings are therefore 
not appropriate.  See Fenderson, supra.  


D. Residuals of a Gallbladder Removal  

The Veteran's residuals of a gallbladder removal have been 
rated as noncompensably disabling under Diagnostic Code 7318.  
38 C.F.R. § 4.114.  Under Diagnostic Code 7318, a 
noncompensable rating is warranted where the condition is 
nonsymptomatic.  A 10 percent rating is warranted where there 
are mild symptoms.  A 30 percent rating is warranted for 
severe symptoms.

The September 2004 VA examiner indicated that the Veteran has 
done well since his gallbladder removal in 1990.  Physical 
examination of the abdomen was noted to be negative with the 
exception of some tenderness over the right upper quadrant 
which the examiner said could represent adhesions but the 
examiner also noted that the Veteran had signs and symptoms 
of cramping and irritable bowel.  There was no evidence of 
any ruptures of hernias on the abdomen, no rebound 
phenomenon, and no palpable masses.  The examiner indicated 
that the Veteran had his gallbladder removed with good 
results and "no problems" following his surgery.  While the 
Board acknowledges that the Veteran's symptoms of cramping 
and irritable bowel (see the August 2005 notice of 
disagreement), these symptoms have been ascribed to his IBS 
for which he is separately compensated.  Additionally, when 
examined by VA in September 2008, the examiner did not 
indicate that the Veteran had any residuals due to his 
gallbladder removal procedure in service.  Consequently, the 
objective evidence reflects that the Veteran's residuals of a 
gallbladder removal are asymptomatic and congruent with a 
noncompensable disability rating under Diagnostic Code 7318.  
A 10 percent rating is not warranted as mild symptoms are not 
demonstrated in the objective medical evidence.  It also 
follows that a 30 percent rating for sever symptoms is not 
warranted.   

In sum, the Veteran's residuals of a gallbladder removal do 
not warrant an initial compensable rating at any time during 
the relevant appeal period.  Staged ratings are therefore not 
appropriate.  See Fenderson, supra.  


E.  GERD with IBS 

The Veteran was afforded a VA examination in Spetember 2004.  
The Veteran's weight was reported to be 170 pounds.  He 
reported that he had IBS since 2001.  He said his symptoms 
included cramping of the abdomen mainly in the upper right 
quadrant.  He reported chronic diarrhea and constipation.  He 
was noted to have a history of GERD for which he used 
Prilosec with good results.  Physical examination revealed 
some tenderness over the right upper quadrant which the 
examiner said could represent adhesions following gallbladder 
surgery but the Veteran also had signs and symptoms of 
cramping and irritable bowel.  The examiner diagnosed the 
Veteran with IBS by history and GERD.

Treatment records from Hill Air Force Base dated in November 
2005 reveals that the Veteran underwent an upper 
gastrointestinal series following complaints of reflux.  His 
weight was reported to be 177 pounds.  The Veteran was 
assessed with GERD without significant esophagitis or hiatal 
hernia demonstrated.  The findings were otherwise 
unremarkable.  

The Veteran was afforded a VA examination in September 2008.  
His weight was reported to be 205 pounds.  He reported 
dysphagia until July 2008 when he had an EGD which revealed 
an esophageal stricture, mild chronic esophagitis and mild 
chronic inflammation of the gastric mucosa.  He was noted to 
take Nexium.  He reported constant pain/ pyrosis/epigastric 
pain.  No hematemesis, melena, nausea, vomiting, anemia, or 
bleeding was present.  His weight was stable with no 
anorexia. He also indicated that he alternated between 
constipation and diarrhea every two to three days.  He said 
he had two to three stools per day which started out loose 
and got watery.  He was treated with diet and fiber and no 
medications.  He reported lower abdominal cramping prior to 
diarrhea.  The Veteran indicated that he had to leave his 
class to use the bathroom once a week.  The examiner 
diagnosed the Veteran with GERD and IBS.

The Veteran's GERD with IBS has been rated as 30 percent 
disabling under Diagnostic Codes 7346-7319.  38 C.F.R. § 
4.114.  See 38 C.F.R. § 4.27 (2008). 

Under Diagnostic Code 7346, a 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

Under Diagnostic Code 7319, a 30 percent rating is warranted 
for severe diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A 30 percent rating is the maximum schedular rating available 
under Diagnostic Code 7319.  

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders.  
The provisions of 38 C.F.R. § 4.113 contain the explanation 
that diseases of the digestive system often produce a common 
disability picture characterized by abdominal distress or 
pain, anemia, and disturbances in nutrition.

The Veteran's GERD with IBS does not warrant a disability 
rating greater than 30 percent for any time during the appeal 
period.  As noted, the Veteran is rated at the maximum 
scheduler criteria under Diagnostic Code 7319.  With regard 
to Diagnostic Code 7346, the evidence as reported above does 
not establish that there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  The Veteran's reports having "lost 45 
pounds since October 2003" due to his GERD with IBS.  See 
the August 2005 notice of disagreement.  However, the 
evidence reflects that Veteran's weight steadily increased 
during the relevant time period at issue.  He was reported to 
weigh 170 pounds at the September 2004 VA examination, 177 
pounds in November 2005, and 205 pounds when examined by VA 
in September 2008.  The Board acknowledges the Veteran's 
report of cramping of the abdomen and diarrhea and 
constipation at the September 2004 VA examination and his 
report of constant pain/pyrosis/epigastric pain at the 
September 2008 VA examination.  These symptoms correlate 
precisely to a 30 percent rating under Diagnostic Code 7346.  
Crucially, however, there was no hematemesis, melena, nausea, 
vomiting, anemia, or bleeding present at that time.  Further, 
the Veteran's symptomatology does not establish that his 
symptoms are productive of severe impairment of health.  
Consequently, the Veteran's IBS with GERD does not warrant an 
initial rating in excess of 30 percent for any time during 
the relevant appeal period.  Staged ratings are therefore not 
appropriate.  
See Fenderson, supra.  


F.  Obstructive Sleep Apnea and Restless Leg Syndrome

The Veteran was afforded a VA examination in September 2004.  
He reported that he took Sinemet for sleep apnea which 
controlled his sleep apnea and his restless leg syndrome.  He 
was not on a continuous positive airway pressure (CPAP) 
machine or oxygen for his sleep apnea.  The examiner 
diagnosed the Veteran with sleep apnea and restless leg 
syndrome treated with Sinemet and under good control.  

The Veteran was afforded a VA examination in September 2008.  
The Veteran reported that Sinemet gradually stopped working 
for his leg symptoms and apnea so he was put on Requip in 
June or July 2008 with good results.  His wife said she 
noticed a significant decrease in the volume of the Veteran's 
snoring.  She said the Veteran's apnea was pretty much gone 
and his legs had settled down again.  The Veteran indicated 
that he had daytime somnolence but said this was better.  He 
said he felt tired during the day and that he woke up once or 
twice a week during the night.  He reported that he slept for 
seven hours per night, woke up feeling okay and then got 
tired later in the day.  He denied use of a CPAP machine or 
oxygen for his sleep apnea.  The examiner diagnosed the 
Veteran with obstructive sleep apnea and periodic limb 
movement disorder.  The examiner said the Veteran did not 
have classic restless leg syndrome.  Pulmonary function 
testing revealed no other diagnoses, symptoms, treatments or 
other manifestations and a chest x-ray revealed no acute 
cardiopulmonary process.  The examiner said the Veteran did 
not have any other lung disabilities and the Veteran's 
obstructive sleep apnea and periodic limb movement disorder 
did not affect his activities of daily living or his 
employability.  

The Veteran's obstructive sleep apnea with restless leg 
syndrome has been rated as noncompensably disabling under 
Diagnostic Code 6847.  38 C.F.R. § 4.97.  Diagnostic Code 
6847 provides for a noncompensable rating for sleep apnea 
which is asymptomatic but with documented sleep disorder 
breathing.  A 30 percent rating is warranted for persistent 
day-time hypersomonolence.  

The Veteran's obstructive sleep apnea with restless leg 
syndrome does not warrant a compensable disability rating at 
any time during the relevant appeal period.  
The Board acknowledges the Veteran's report of daytime 
somnolence, and the fact that his medications, though helpful 
with his restless leg syndrome, did not alleviate his sleep 
problems.  See the August 2005 notice of disagreement.  
However, this report is contrary to the Veteran's statement 
to both VA examiners that his sleep problems and restless leg 
syndrome symptoms were relieved with medication.  Indeed, the 
Veteran specifically noted that his somnolence symptoms had 
improved during the September 2008 VA examination.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Moreover, neither examiner 
conceded the presence of somnolence, let alone persistent 
hypersomnolence necessary for the assignment of an increased 
disability rating.  To the contrary, the September 2008 VA 
examiner specifically indicated that the Veteran's 
obstructive sleep apnea with periodic limb movement disorder 
did not affect his activities of daily living or his 
employability.  Consequently, the probative evidence does not 
establish "persistent" daytime hypersomnolence, and the 
Board is of the opinion that the Veteran's sleep apnea more 
nearly approximates the criteria for a noncompensable rating 
which is awarded for asymptomatic sleep apnea with documented 
sleep disorder breathing.  

It also follows that the Veteran does not warrant 50 percent 
disability rating under Diagnostic Code 6847, which requires 
use of a breathing device or a 100 percent rating, which 
requires chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or requires tracheostomy.  The 
Veteran denied use of a CPAP machine or oxygen during both VA 
examinations and pulmonary testing during the September 2008 
VA examination was completely normal.

The Board has considered whether the Veteran's sleep apnea 
with restless leg syndrome warrants a compensable rating 
under any other Diagnostic Codes pertaining to diseases of 
the respiratory system.  However, as described above the 
September 2008 VA examiner specifically indicated that the 
Veteran did not have any other lung disorders and pulmonary 
function testing and a chest x-ray did not reveal any such 
disorders.  Consequently, the Veteran does not warrant an 
increased rating under any Diagnostic Code pertaining to 
disabilities of the respiratory system.  

In sum, the Veteran's obstructive sleep apnea with restless 
leg syndrome does not warrant a compensable rating at any 
time during the relevant appeal period.  Staged ratings are 
therefore not appropriate.  See Fenderson, supra.  


G.  Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue 
are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  For the 
following reasons, the Board determines that such referral is 
not appropriate in this case.  The Board notes that these 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  While the Veteran's 
disabilities undoubtedly interfere with his ability to work, 
it must be noted that the disability ratings assigned 
contemplate some industrial impairment.  The record does not 
show that the service-connected disabilities result in marked 
interference with employment beyond that contemplated by the 
schedular criteria.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).








        (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative arthritis is denied.

Entitlement to a separate disability evaluation of 10 percent 
for left knee degenerative arthritis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
tinea manus, right hand, with tinea pedis and tinea cruris is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
a history of an anal fissure with residual rectum leakage and 
hemorrhoids is denied. 

Entitlement to an initial compensable rating for residuals of 
a gallbladder removal is denied.

Entitlement to an initial rating in excess of 30 percent for 
GERD with IBS is denied.  

Entitlement to an initial compensable rating for obstructive 
sleep apnea and restless leg syndrome is denied.


REMAND

The Board finds that additional development is once again 
necessary before a decision can be made on the merits of the 
claim of entitlement to service connection for an eye 
disability, including estropia, amblyopia and strabismus.  

The Board remanded this case in February 2008 for a VA 
examination, among other things.  The examiner was 
specifically asked to review the claims file and confirm in 
his written report that he conducted such a review.  
Thereafter, he was requested to provide a diagnosis for all 
disabilities of the eye, indicate which, if any, eye 
disabilities were congenital or developmental in nature and, 
if so, whether the disability constituted a disease or 
defect, opine whether any disability was related to service, 
opine whether any disability preexisted service and, if so, 
whether it increased in service, indicate whether any defect 
found to have preexisted service had additionally disability 
superimposed on such defect, and provide a detailed rationale 
with specific references to the record for the opinions 
provided.  

The Board notes that the Veteran was afforded a VA eye 
examination in October 2008.  The examiner diagnosed the 
Veteran with strabismus and noted that "I am unable to 
assess as to whether the [Veteran's] reports of a cold in the 
military and bicycle trauma contributed to worsening of his 
strabismus because of lack of available military medical 
records for review."

The AMC, in a note dated in October 2008, indicated that the 
eye examiner did not review the claims file and returned the 
claims file to the examiner for such review.  

The Veteran was subsequently scheduled for another VA eye 
examination by the same examiner in November 2008.  The 
examiner did not reference whether he had reviewed the claims 
file, but it appears unlikely as the examiner did not provide 
any references to the Veteran's STRs which reveal treatment 
for eye disabilities in service.  

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id. Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2008).
 



Accordingly, this issue is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for an eye 
disability.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed the 
examiner should:

a) provide a diagnosis for all 
disabilities of the eye shown to exist;

b) indicate which, if any, eye 
disabilities are congenital or 
developmental in nature and, if so, 
whether the disability constitutes a 
disease or defect, 

c) opine whether any disability is at 
least as likely as not related to active 
service;

d) opine whether any disability 
preexisted service and, if so, whether it 
increased in severity in service;

e.) if any congenital defect is found to 
have preexisted service, opine whether 
the Veteran now has additionally 
disability due to disease or injury 
superimposed on such defect; and

f) provide a detailed rationale with 
specific references to the record, for 
the opinions provided.  

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

2.  After the development requested has 
been completed, review the medical 
opinion evidence to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, implement 
corrective procedures.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
	S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


